UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VINCENT A. BROCK, OTT ep fg fon

Plaintiff,

 

-against- 19-CV-5891 (VB)

DR. AVANZADO; DR. PARIIKKH; RN ORDER OF SERVICE
HAREWOOD; DR. ZIMMELUS; RN AWAKA;
RN STEVENS; RN “M” (PHYSICIAN ASST),

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated in Wende Correctional Facility, brings this pro se action
alleging that, while he was incarcerated in Fishkill Correctional Facility, Defendants violated his
constitutional rights. By order dated June 25, 2019, the Court granted Plaintiff’s request to
proceed without prepayment of fees, that is, in forma pauperis.

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas y. Dixon, 480
F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any
of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

 

| Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 
Triestman y. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation
marks and citations omitted) (emphasis in original).

DISCUSSION

A. Service on Dr. Avanzado, Dr. Parikh, RN Harewood, Dr. Zimmelus, RN Awaka, and
RN Stevens

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir, 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
A(m).”).

To allow Plaintiff to effect service on Defendants Dr. Avanzado, Dr. Parikh, RN
Harewood, Dr. Zimmelus, RN Awaka, and RN Stevens through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form
(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue
summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals
Service to effect service upon these Defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

B. RN “M” (Physician Assistant)

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
sufficient information to permit the New York State Attorney General to identify RN “M”
(Physician Assistant). It is therefore ordered that the New York State Attorney General, who is
the attorney for and agent of the New York State Department of Corrections and Community
Supervision, shall ascertain the identity of the John Doe Defendant whom Plaintiff seeks to sue
here and the address where this Defendant may be served. The New York State Attorney General
shall provide this information to Plaintiff and the Court by September 9, 2019.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe Defendant. The amended complaint will replace, not supplement, the
original complaint. An Amended Civil Rights Complaint form that Plaintiff should complete is
attached to this order. Once Plaintiff has filed an amended complaint, the Court will screen the
amended complaint and, if necessary, issue an order directing the Clerk of Court to complete the
USM-285 form with the address for the named John Doe Defendant and deliver all documents
necessary to effect service to the U.S. Marshals Service.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.
The Clerk of Court is further instructed to issue summonses, complete the USM-285
forms with the addresses for Dr. Avanzado, Dr. Parikh, RN Harewood, Dr. Zimmelus, RN
Awaka, and RN Stevens, and deliver all documents necessary to effect service to the U.S.
Marshals Service.

The Clerk of Court is directed to mail a copy of this order and the complaint to the New
York State Attorney General at: 28 Liberty Street, New York, New York 10005.

An “Amended Complaint” form is attached to this order.

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of
Section 205(a)(5) of the E-Government Act of 2002.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: July 9, 2019

White Plains, New York \ ad

‘VINCENT L. BRICCETTI
United States District Judge
DEFENDANTS AND SERVICE ADDRESSES

Dr. Avanzado

Fishkill Correctional Facility
18 Strack Drive

Beacon, New York 12508

Dr. Parikh

Fishkill Correctional Facility
18 Strack Drive

Beacon, New York 12508

RN Harewood

Fishkill Correctional Facility
18 Strack Drive

Beacon, New York 12508

Dr. Zimmelus

Fishkill Correctional Facility
18 Strack Drive

Beacon, New York 12508

RN Awaka

Fishkill Correctional Facility
18 Strack Drive

Beacon, New York 12508

RN Stevens

Fishkill Correctional Facility
18 Strack Drive

Beacon, New York 12508
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
~against- COMPLAINT.
(Prisoner)

 

Do you want a jury trial?
[11Yes UNo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

C] Violation of my federal constitutional rights

CL] Other:

 

Il. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

C) Pretrial detainee

C] Civilly committed detainee

C] Immigration detainee

C] Convicted and sentenced prisoner
C] Other:

 

Page 2
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3
V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5
VIL = PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while Iam a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6
